Case 3:18-cr-00465-MMC Document 69-6 Filed 09/25/19 Page 1 of 13




                   EXHIBIT E
9/24/2019                Case 3:18-cr-00465-MMC
                                             OHCHRDocument         69-6 Filed
                                                   | International Covenant          09/25/19
                                                                            on Civil and              Page 2 of 13
                                                                                         Political Rights
  Go to navigation | Go to content                                                                                English | Français | Español | русский | ‫ | اﻟﻌرﺑﯾﺔ‬中文




                                                                                          WHAT ARE HUMAN RIGHTS?                   DONATE




                                                               HUMAN RIGHTS               WHERE WE   HUMAN RIGHTS         NEWS AND           PUBLICATIONS AND
      HOME            ABOUT US                ISSUES
                                                                BY COUNTRY                 WORK         BODIES             EVENTS              RESOURCES




 English > Professional Interest > International Covenant on Civil and Political Rights

                                                                                                                                     Related information
                                                                                 Arabic | Chinese | French | Russian | Spanish
                                                                                                                                    Human Rights
                                                                                                           Text in PDF Format
                                                                                                                                    Committee (CCPR)
                            International Covenant on Civil and Political Rights                                                    Status of ratification,
                                                                                                                                    Reservations and
    Adopted and opened for signature, ratification and accession by General Assembly resolution                                     declarations
                                2200A (XXI) of 16 December 1966
                  entry into force 23 March 1976, in accordance with Article 49

    Preamble

    The States Parties to the present Covenant,

    Considering that, in accordance with the principles proclaimed in the Charter of the United Nations,
    recognition of the inherent dignity and of the equal and inalienable rights of all members of the human
    family is the foundation of freedom, justice and peace in the world,

    Recognizing that these rights derive from the inherent dignity of the human person,

    Recognizing that, in accordance with the Universal Declaration of Human Rights, the ideal of free human
    beings enjoying civil and political freedom and freedom from fear and want can only be achieved if
    conditions are created whereby everyone may enjoy his civil and political rights, as well as his economic,
    social and cultural rights,

    Considering the obligation of States under the Charter of the United Nations to promote universal respect
    for, and observance of, human rights and freedoms,

    Realizing that the individual, having duties to other individuals and to the community to which he belongs,
    is under a responsibility to strive for the promotion and observance of the rights recognized in the present
    Covenant,

    Agree upon the following articles:

    PART I

    Article 1

    1. All peoples have the right of self-determination. By virtue of that right they freely determine their
    political status and freely pursue their economic, social and cultural development.

    2. All peoples may, for their own ends, freely dispose of their natural wealth and resources without
    prejudice to any obligations arising out of international economic co-operation, based upon the principle of
    mutual benefit, and international law. In no case may a people be deprived of its own means of
    subsistence.

    3. The States Parties to the present Covenant, including those having responsibility for the administration
    of Non-Self-Governing and Trust Territories, shall promote the realization of the right of self-
    determination, and shall respect that right, in conformity with the provisions of the Charter of the United
    Nations.

    PART II


https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                                                                       1/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 3 of 13
                                                                                      Political Rights
    Article 2

    1. Each State Party to the present Covenant undertakes to respect and to ensure to all individuals within
    its territory and subject to its jurisdiction the rights recognized in the present Covenant, without
    distinction of any kind, such as race, colour, sex, language, religion, political or other opinion, national or
    social origin, property, birth or other status.

    2. Where not already provided for by existing legislative or other measures, each State Party to the
    present Covenant undertakes to take the necessary steps, in accordance with its constitutional processes
    and with the provisions of the present Covenant, to adopt such laws or other measures as may be
    necessary to give effect to the rights recognized in the present Covenant.

    3. Each State Party to the present Covenant undertakes:

    (a) To ensure that any person whose rights or freedoms as herein recognized are violated shall have an
    effective remedy, notwithstanding that the violation has been committed by persons acting in an official
    capacity;

    (b) To ensure that any person claiming such a remedy shall have his right thereto determined by
    competent judicial, administrative or legislative authorities, or by any other competent authority provided
    for by the legal system of the State, and to develop the possibilities of judicial remedy;

    (c) To ensure that the competent authorities shall enforce such remedies when granted.

    Article 3

    The States Parties to the present Covenant undertake to ensure the equal right of men and women to the
    enjoyment of all civil and political rights set forth in the present Covenant.

    Article 4

    1 . In time of public emergency which threatens the life of the nation and the existence of which is
    officially proclaimed, the States Parties to the present Covenant may take measures derogating from their
    obligations under the present Covenant to the extent strictly required by the exigencies of the situation,
    provided that such measures are not inconsistent with their other obligations under international law and
    do not involve discrimination solely on the ground of race, colour, sex, language, religion or social origin.

    2. No derogation from articles 6, 7, 8 (paragraphs I and 2), 11, 15, 16 and 18 may be made under this
    provision.

    3. Any State Party to the present Covenant availing itself of the right of derogation shall immediately
    inform the other States Parties to the present Covenant, through the intermediary of the Secretary-
    General of the United Nations, of the provisions from which it has derogated and of the reasons by which
    it was actuated. A further communication shall be made, through the same intermediary, on the date on
    which it terminates such derogation.

    Article 5

    1. Nothing in the present Covenant may be interpreted as implying for any State, group or person any
    right to engage in any activity or perform any act aimed at the destruction of any of the rights and
    freedoms recognized herein or at their limitation to a greater extent than is provided for in the present
    Covenant.

    2. There shall be no restriction upon or derogation from any of the fundamental human rights recognized
    or existing in any State Party to the present Covenant pursuant to law, conventions, regulations or custom
    on the pretext that the present Covenant does not recognize such rights or that it recognizes them to a
    lesser extent.

    PART III

    Article 6

    1. Every human being has the inherent right to life. This right shall be protected by law. No one shall be
    arbitrarily deprived of his life.

    2. In countries which have not abolished the death penalty, sentence of death may be imposed only for
    the most serious crimes in accordance with the law in force at the time of the commission of the crime
    and not contrary to the provisions of the present Covenant and to the Convention on the Prevention and
    Punishment of the Crime of Genocide. This penalty can only be carried out pursuant to a final judgement
    rendered by a competent court.



https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                         2/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 4 of 13
                                                                                      Political Rights
    3. When deprivation of life constitutes the crime of genocide, it is understood that nothing in this article
    shall authorize any State Party to the present Covenant to derogate in any way from any obligation
    assumed under the provisions of the Convention on the Prevention and Punishment of the Crime of
    Genocide.

    4. Anyone sentenced to death shall have the right to seek pardon or commutation of the sentence.
    Amnesty, pardon or commutation of the sentence of death may be granted in all cases.

    5. Sentence of death shall not be imposed for crimes committed by persons below eighteen years of age
    and shall not be carried out on pregnant women.

    6. Nothing in this article shall be invoked to delay or to prevent the abolition of capital punishment by any
    State Party to the present Covenant.

    Article 7

    No one shall be subjected to torture or to cruel, inhuman or degrading treatment or punishment. In
    particular, no one shall be subjected without his free consent to medical or scientific experimentation.

    Article 8

    1. No one shall be held in slavery; slavery and the slave-trade in all their forms shall be prohibited.

    2. No one shall be held in servitude.

    3.

    (a) No one shall be required to perform forced or compulsory labour;

    (b) Paragraph 3 (a) shall not be held to preclude, in countries where imprisonment with hard labour may
    be imposed as a punishment for a crime, the performance of hard labour in pursuance of a sentence to
    such punishment by a competent court;

    (c) For the purpose of this paragraph the term "forced or compulsory labour" shall not include:

    (i) Any work or service, not referred to in subparagraph (b), normally required of a person who is under
    detention in consequence of a lawful order of a court, or of a person during conditional release from such
    detention;

    (ii) Any service of a military character and, in countries where conscientious objection is recognized, any
    national service required by law of conscientious objectors;

    (iii) Any service exacted in cases of emergency or calamity threatening the life or well-being of the
    community;

    (iv) Any work or service which forms part of normal civil obligations.

    Article 9

    1. Everyone has the right to liberty and security of person. No one shall be subjected to arbitrary arrest or
    detention. No one shall be deprived of his liberty except on such grounds and in accordance with such
    procedure as are established by law.

    2. Anyone who is arrested shall be informed, at the time of arrest, of the reasons for his arrest and shall
    be promptly informed of any charges against him.

    3. Anyone arrested or detained on a criminal charge shall be brought promptly before a judge or other
    officer authorized by law to exercise judicial power and shall be entitled to trial within a reasonable time or
    to release. It shall not be the general rule that persons awaiting trial shall be detained in custody, but
    release may be subject to guarantees to appear for trial, at any other stage of the judicial proceedings,
    and, should occasion arise, for execution of the judgement.

    4. Anyone who is deprived of his liberty by arrest or detention shall be entitled to take proceedings before
    a court, in order that that court may decide without delay on the lawfulness of his detention and order his
    release if the detention is not lawful.

    5. Anyone who has been the victim of unlawful arrest or detention shall have an enforceable right to
    compensation.

    Article 10

    1. All persons deprived of their liberty shall be treated with humanity and with respect for the inherent
    dignity of the human person.

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                         3/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 5 of 13
                                                                                      Political Rights
    2.

    (a) Accused persons shall, save in exceptional circumstances, be segregated from convicted persons and
    shall be subject to separate treatment appropriate to their status as unconvicted persons;

    (b) Accused juvenile persons shall be separated from adults and brought as speedily as possible for
    adjudication.

    3. The penitentiary system shall comprise treatment of prisoners the essential aim of which shall be their
    reformation and social rehabilitation. Juvenile offenders shall be segregated from adults and be accorded
    treatment appropriate to their age and legal status.

    Article 11

    No one shall be imprisoned merely on the ground of inability to fulfil a contractual obligation.

    Article 12

    1. Everyone lawfully within the territory of a State shall, within that territory, have the right to liberty of
    movement and freedom to choose his residence.

    2. Everyone shall be free to leave any country, including his own.

    3. The above-mentioned rights shall not be subject to any restrictions except those which are provided by
    law, are necessary to protect national security, public order (ordre public), public health or morals or the
    rights and freedoms of others, and are consistent with the other rights recognized in the present
    Covenant.

    4. No one shall be arbitrarily deprived of the right to enter his own country.

    Article 13

    An alien lawfully in the territory of a State Party to the present Covenant may be expelled therefrom only
    in pursuance of a decision reached in accordance with law and shall, except where compelling reasons of
    national security otherwise require, be allowed to submit the reasons against his expulsion and to have his
    case reviewed by, and be represented for the purpose before, the competent authority or a person or
    persons especially designated by the competent authority.

    Article 14

    1. All persons shall be equal before the courts and tribunals. In the determination of any criminal charge
    against him, or of his rights and obligations in a suit at law, everyone shall be entitled to a fair and public
    hearing by a competent, independent and impartial tribunal established by law. The press and the public
    may be excluded from all or part of a trial for reasons of morals, public order (ordre public) or national
    security in a democratic society, or when the interest of the private lives of the parties so requires, or to
    the extent strictly necessary in the opinion of the court in special circumstances where publicity would
    prejudice the interests of justice; but any judgement rendered in a criminal case or in a suit at law shall
    be made public except where the interest of juvenile persons otherwise requires or the proceedings
    concern matrimonial disputes or the guardianship of children.

    2. Everyone charged with a criminal offence shall have the right to be presumed innocent until proved
    guilty according to law.

    3. In the determination of any criminal charge against him, everyone shall be entitled to the following
    minimum guarantees, in full equality: (a) To be informed promptly and in detail in a language which he
    understands of the nature and cause of the charge against him;

    (b) To have adequate time and facilities for the preparation of his defence and to communicate with
    counsel of his own choosing;

    (c) To be tried without undue delay;

    (d) To be tried in his presence, and to defend himself in person or through legal assistance of his own
    choosing; to be informed, if he does not have legal assistance, of this right; and to have legal assistance
    assigned to him, in any case where the interests of justice so require, and without payment by him in any
    such case if he does not have sufficient means to pay for it;

    (e) To examine, or have examined, the witnesses against him and to obtain the attendance and
    examination of witnesses on his behalf under the same conditions as witnesses against him;

    (f) To have the free assistance of an interpreter if he cannot understand or speak the language used in
    court;

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                         4/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 6 of 13
                                                                                      Political Rights
    (g) Not to be compelled to testify against himself or to confess guilt.

    4. In the case of juvenile persons, the procedure shall be such as will take account of their age and the
    desirability of promoting their rehabilitation.

    5. Everyone convicted of a crime shall have the right to his conviction and sentence being reviewed by a
    higher tribunal according to law.

    6. When a person has by a final decision been convicted of a criminal offence and when subsequently his
    conviction has been reversed or he has been pardoned on the ground that a new or newly discovered fact
    shows conclusively that there has been a miscarriage of justice, the person who has suffered punishment
    as a result of such conviction shall be compensated according to law, unless it is proved that the non-
    disclosure of the unknown fact in time is wholly or partly attributable to him.

    7. No one shall be liable to be tried or punished again for an offence for which he has already been finally
    convicted or acquitted in accordance with the law and penal procedure of each country.

    Article 15

    1 . No one shall be held guilty of any criminal offence on account of any act or omission which did not
    constitute a criminal offence, under national or international law, at the time when it was committed. Nor
    shall a heavier penalty be imposed than the one that was applicable at the time when the criminal offence
    was committed. If, subsequent to the commission of the offence, provision is made by law for the
    imposition of the lighter penalty, the offender shall benefit thereby.

    2. Nothing in this article shall prejudice the trial and punishment of any person for any act or omission
    which, at the time when it was committed, was criminal according to the general principles of law
    recognized by the community of nations.

    Article 16

    Everyone shall have the right to recognition everywhere as a person before the law.

    Article 17

    1. No one shall be subjected to arbitrary or unlawful interference with his privacy, family, home or
    correspondence, nor to unlawful attacks on his honour and reputation.

    2. Everyone has the right to the protection of the law against such interference or attacks.

    Article 18

    1. Everyone shall have the right to freedom of thought, conscience and religion. This right shall include
    freedom to have or to adopt a religion or belief of his choice, and freedom, either individually or in
    community with others and in public or private, to manifest his religion or belief in worship, observance,
    practice and teaching.

    2. No one shall be subject to coercion which would impair his freedom to have or to adopt a religion or
    belief of his choice.

    3. Freedom to manifest one's religion or beliefs may be subject only to such limitations as are prescribed
    by law and are necessary to protect public safety, order, health, or morals or the fundamental rights and
    freedoms of others.

    4. The States Parties to the present Covenant undertake to have respect for the liberty of parents and,
    when applicable, legal guardians to ensure the religious and moral education of their children in
    conformity with their own convictions.

    Article 19

    1. Everyone shall have the right to hold opinions without interference.

    2. Everyone shall have the right to freedom of expression; this right shall include freedom to seek, receive
    and impart information and ideas of all kinds, regardless of frontiers, either orally, in writing or in print, in
    the form of art, or through any other media of his choice.

    3. The exercise of the rights provided for in paragraph 2 of this article carries with it special duties and
    responsibilities. It may therefore be subject to certain restrictions, but these shall only be such as are
    provided by law and are necessary:

    (a) For respect of the rights or reputations of others;



https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                           5/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 7 of 13
                                                                                      Political Rights
    (b) For the protection of national security or of public order (ordre public), or of public health or morals.

    Article 20

    1. Any propaganda for war shall be prohibited by law.

    2. Any advocacy of national, racial or religious hatred that constitutes incitement to discrimination,
    hostility or violence shall be prohibited by law.

    Article 21

    The right of peaceful assembly shall be recognized. No restrictions may be placed on the exercise of this
    right other than those imposed in conformity with the law and which are necessary in a democratic society
    in the interests of national security or public safety, public order (ordre public), the protection of public
    health or morals or the protection of the rights and freedoms of others.

    Article 22

    1. Everyone shall have the right to freedom of association with others, including the right to form and join
    trade unions for the protection of his interests.

    2. No restrictions may be placed on the exercise of this right other than those which are prescribed by law
    and which are necessary in a democratic society in the interests of national security or public safety, public
    order (ordre public), the protection of public health or morals or the protection of the rights and freedoms
    of others. This article shall not prevent the imposition of lawful restrictions on members of the armed
    forces and of the police in their exercise of this right.

    3. Nothing in this article shall authorize States Parties to the International Labour Organisation Convention
    of 1948 concerning Freedom of Association and Protection of the Right to Organize to take legislative
    measures which would prejudice, or to apply the law in such a manner as to prejudice, the guarantees
    provided for in that Convention.

    Article 23

    1. The family is the natural and fundamental group unit of society and is entitled to protection by society
    and the State.

    2. The right of men and women of marriageable age to marry and to found a family shall be recognized.

    3. No marriage shall be entered into without the free and full consent of the intending spouses.

    4. States Parties to the present Covenant shall take appropriate steps to ensure equality of rights and
    responsibilities of spouses as to marriage, during marriage and at its dissolution. In the case of
    dissolution, provision shall be made for the necessary protection of any children.

    Article 24

    1. Every child shall have, without any discrimination as to race, colour, sex, language, religion, national or
    social origin, property or birth, the right to such measures of protection as are required by his status as a
    minor, on the part of his family, society and the State.

    2. Every child shall be registered immediately after birth and shall have a name.

    3. Every child has the right to acquire a nationality.

    Article 25

    Every citizen shall have the right and the opportunity, without any of the distinctions mentioned in article
    2 and without unreasonable restrictions:

    (a) To take part in the conduct of public affairs, directly or through freely chosen representatives;

    (b) To vote and to be elected at genuine periodic elections which shall be by universal and equal suffrage
    and shall be held by secret ballot, guaranteeing the free expression of the will of the electors;

    (c) To have access, on general terms of equality, to public service in his country.

    Article 26

    All persons are equal before the law and are entitled without any discrimination to the equal protection of
    the law. In this respect, the law shall prohibit any discrimination and guarantee to all persons equal and
    effective protection against discrimination on any ground such as race, colour, sex, language, religion,
    political or other opinion, national or social origin, property, birth or other status.

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                        6/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 8 of 13
                                                                                      Political Rights
    Article 27

    In those States in which ethnic, religious or linguistic minorities exist, persons belonging to such minorities
    shall not be denied the right, in community with the other members of their group, to enjoy their own
    culture, to profess and practise their own religion, or to use their own language.

    PART IV

    Article 28

    1. There shall be established a Human Rights Committee (hereafter referred to in the present Covenant as
    the Committee). It shall consist of eighteen members and shall carry out the functions hereinafter
    provided.

    2. The Committee shall be composed of nationals of the States Parties to the present Covenant who shall
    be persons of high moral character and recognized competence in the field of human rights, consideration
    being given to the usefulness of the participation of some persons having legal experience.

    3. The members of the Committee shall be elected and shall serve in their personal capacity.

    Article 29

    1. The members of the Committee shall be elected by secret ballot from a list of persons possessing the
    qualifications prescribed in article 28 and nominated for the purpose by the States Parties to the present
    Covenant.

    2. Each State Party to the present Covenant may nominate not more than two persons. These persons
    shall be nationals of the nominating State.

    3. A person shall be eligible for renomination.

    Article 30

    1. The initial election shall be held no later than six months after the date of the entry into force of the
    present Covenant.

    2. At least four months before the date of each election to the Committee, other than an election to fill a
    vacancy declared in accordance with article 34, the Secretary-General of the United Nations shall address
    a written invitation to the States Parties to the present Covenant to submit their nominations for
    membership of the Committee within three months.

    3. The Secretary-General of the United Nations shall prepare a list in alphabetical order of all the persons
    thus nominated, with an indication of the States Parties which have nominated them, and shall submit it
    to the States Parties to the present Covenant no later than one month before the date of each election.

    4. Elections of the members of the Committee shall be held at a meeting of the States Parties to the
    present Covenant convened by the Secretary General of the United Nations at the Headquarters of the
    United Nations. At that meeting, for which two thirds of the States Parties to the present Covenant shall
    constitute a quorum, the persons elected to the Committee shall be those nominees who obtain the
    largest number of votes and an absolute majority of the votes of the representatives of States Parties
    present and voting.

    Article 31

    1. The Committee may not include more than one national of the same State.

    2. In the election of the Committee, consideration shall be given to equitable geographical distribution of
    membership and to the representation of the different forms of civilization and of the principal legal
    systems.

    Article 32

    1. The members of the Committee shall be elected for a term of four years. They shall be eligible for re-
    election if renominated. However, the terms of nine of the members elected at the first election shall
    expire at the end of two years; immediately after the first election, the names of these nine members
    shall be chosen by lot by the Chairman of the meeting referred to in article 30, paragraph 4.

    2. Elections at the expiry of office shall be held in accordance with the preceding articles of this part of the
    present Covenant.

    Article 33



https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                          7/12
9/24/2019             Case 3:18-cr-00465-MMC
                                          OHCHRDocument         69-6 Filed
                                                | International Covenant          09/25/19
                                                                         on Civil and              Page 9 of 13
                                                                                      Political Rights
    1. If, in the unanimous opinion of the other members, a member of the Committee has ceased to carry
    out his functions for any cause other than absence of a temporary character, the Chairman of the
    Committee shall notify the Secretary-General of the United Nations, who shall then declare the seat of
    that member to be vacant.

    2. In the event of the death or the resignation of a member of the Committee, the Chairman shall
    immediately notify the Secretary-General of the United Nations, who shall declare the seat vacant from
    the date of death or the date on which the resignation takes effect.

    Article 34

    1. When a vacancy is declared in accordance with article 33 and if the term of office of the member to be
    replaced does not expire within six months of the declaration of the vacancy, the Secretary-General of the
    United Nations shall notify each of the States Parties to the present Covenant, which may within two
    months submit nominations in accordance with article 29 for the purpose of filling the vacancy.

    2. The Secretary-General of the United Nations shall prepare a list in alphabetical order of the persons
    thus nominated and shall submit it to the States Parties to the present Covenant. The election to fill the
    vacancy shall then take place in accordance with the relevant provisions of this part of the present
    Covenant.

    3. A member of the Committee elected to fill a vacancy declared in accordance with article 33 shall hold
    office for the remainder of the term of the member who vacated the seat on the Committee under the
    provisions of that article.

    Article 35

    The members of the Committee shall, with the approval of the General Assembly of the United Nations,
    receive emoluments from United Nations resources on such terms and conditions as the General Assembly
    may decide, having regard to the importance of the Committee's responsibilities.

    Article 36

    The Secretary-General of the United Nations shall provide the necessary staff and facilities for the
    effective performance of the functions of the Committee under the present Covenant.

    Article 37

    1. The Secretary-General of the United Nations shall convene the initial meeting of the Committee at the
    Headquarters of the United Nations.

    2. After its initial meeting, the Committee shall meet at such times as shall be provided in its rules of
    procedure.

    3. The Committee shall normally meet at the Headquarters of the United Nations or at the United Nations
    Office at Geneva.

    Article 38

    Every member of the Committee shall, before taking up his duties, make a solemn declaration in open
    committee that he will perform his functions impartially and conscientiously.

    Article 39

    1. The Committee shall elect its officers for a term of two years. They may be re-elected.

    2. The Committee shall establish its own rules of procedure, but these rules shall provide, inter alia, that:

    (a) Twelve members shall constitute a quorum;

    (b) Decisions of the Committee shall be made by a majority vote of the members present.

    Article 40

    1. The States Parties to the present Covenant undertake to submit reports on the measures they have
    adopted which give effect to the rights recognized herein and on the progress made in the enjoyment of
    those rights: (a) Within one year of the entry into force of the present Covenant for the States Parties
    concerned;

    (b) Thereafter whenever the Committee so requests.

    2. All reports shall be submitted to the Secretary-General of the United Nations, who shall transmit them
    to the Committee for consideration. Reports shall indicate the factors and difficulties, if any, affecting the

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                        8/12
9/24/2019            Case 3:18-cr-00465-MMC   Document
                                          OHCHR | International 69-6
                                                                CovenantFiled
                                                                         on Civil09/25/19        Page 10 of 13
                                                                                 and Political Rights
    implementation of the present Covenant.

    3. The Secretary-General of the United Nations may, after consultation with the Committee, transmit to
    the specialized agencies concerned copies of such parts of the reports as may fall within their field of
    competence.

    4. The Committee shall study the reports submitted by the States Parties to the present Covenant. It shall
    transmit its reports, and such general comments as it may consider appropriate, to the States Parties. The
    Committee may also transmit to the Economic and Social Council these comments along with the copies of
    the reports it has received from States Parties to the present Covenant.

    5. The States Parties to the present Covenant may submit to the Committee observations on any
    comments that may be made in accordance with paragraph 4 of this article.

    Article 41

    1. A State Party to the present Covenant may at any time declare under this article that it recognizes the
    competence of the Committee to receive and consider communications to the effect that a State Party
    claims that another State Party is not fulfilling its obligations under the present Covenant.
    Communications under this article may be received and considered only if submitted by a State Party
    which has made a declaration recognizing in regard to itself the competence of the Committee. No
    communication shall be received by the Committee if it concerns a State Party which has not made such a
    declaration. Communications received under this article shall be dealt with in accordance with the
    following procedure:

    (a) If a State Party to the present Covenant considers that another State Party is not giving effect to the
    provisions of the present Covenant, it may, by written communication, bring the matter to the attention of
    that State Party. Within three months after the receipt of the communication the receiving State shall
    afford the State which sent the communication an explanation, or any other statement in writing clarifying
    the matter which should include, to the extent possible and pertinent, reference to domestic procedures
    and remedies taken, pending, or available in the matter;

    (b) If the matter is not adjusted to the satisfaction of both States Parties concerned within six months
    after the receipt by the receiving State of the initial communication, either State shall have the right to
    refer the matter to the Committee, by notice given to the Committee and to the other State;

    (c) The Committee shall deal with a matter referred to it only after it has ascertained that all available
    domestic remedies have been invoked and exhausted in the matter, in conformity with the generally
    recognized principles of international law. This shall not be the rule where the application of the remedies
    is unreasonably prolonged;

    (d) The Committee shall hold closed meetings when examining communications under this article;

    (e) Subject to the provisions of subparagraph (c), the Committee shall make available its good offices to
    the States Parties concerned with a view to a friendly solution of the matter on the basis of respect for
    human rights and fundamental freedoms as recognized in the present Covenant;

    (f) In any matter referred to it, the Committee may call upon the States Parties concerned, referred to in
    subparagraph (b), to supply any relevant information;

    (g) The States Parties concerned, referred to in subparagraph (b), shall have the right to be represented
    when the matter is being considered in the Committee and to make submissions orally and/or in writing;

    (h) The Committee shall, within twelve months after the date of receipt of notice under subparagraph (b),
    submit a report:

    (i) If a solution within the terms of subparagraph (e) is reached, the Committee shall confine its report to
    a brief statement of the facts and of the solution reached;

    (ii) If a solution within the terms of subparagraph (e) is not reached, the Committee shall confine its
    report to a brief statement of the facts; the written submissions and record of the oral submissions made
    by the States Parties concerned shall be attached to the report. In every matter, the report shall be
    communicated to the States Parties concerned.

    2. The provisions of this article shall come into force when ten States Parties to the present Covenant have
    made declarations under paragraph I of this article. Such declarations shall be deposited by the States
    Parties with the Secretary-General of the United Nations, who shall transmit copies thereof to the other
    States Parties. A declaration may be withdrawn at any time by notification to the Secretary-General. Such
    a withdrawal shall not prejudice the consideration of any matter which is the subject of a communication
    already transmitted under this article; no further communication by any State Party shall be received after

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                      9/12
9/24/2019            Case 3:18-cr-00465-MMC   Document
                                          OHCHR | International 69-6
                                                                CovenantFiled
                                                                         on Civil09/25/19        Page 11 of 13
                                                                                 and Political Rights
    the notification of withdrawal of the declaration has been received by the Secretary-General, unless the
    State Party concerned has made a new declaration.

    Article 42

    1.

    (a) If a matter referred to the Committee in accordance with article 41 is not resolved to the satisfaction
    of the States Parties concerned, the Committee may, with the prior consent of the States Parties
    concerned, appoint an ad hoc Conciliation Commission (hereinafter referred to as the Commission). The
    good offices of the Commission shall be made available to the States Parties concerned with a view to an
    amicable solution of the matter on the basis of respect for the present Covenant;

    (b) The Commission shall consist of five persons acceptable to the States Parties concerned. If the States
    Parties concerned fail to reach agreement within three months on all or part of the composition of the
    Commission, the members of the Commission concerning whom no agreement has been reached shall be
    elected by secret ballot by a two-thirds majority vote of the Committee from among its members.

    2. The members of the Commission shall serve in their personal capacity. They shall not be nationals of
    the States Parties concerned, or of a State not Party to the present Covenant, or of a State Party which
    has not made a declaration under article 41.

    3. The Commission shall elect its own Chairman and adopt its own rules of procedure.

    4. The meetings of the Commission shall normally be held at the Headquarters of the United Nations or at
    the United Nations Office at Geneva. However, they may be held at such other convenient places as the
    Commission may determine in consultation with the Secretary-General of the United Nations and the
    States Parties concerned.

    5. The secretariat provided in accordance with article 36 shall also service the commissions appointed
    under this article.

    6. The information received and collated by the Committee shall be made available to the Commission and
    the Commission may call upon the States Parties concerned to supply any other relevant information.

    7. When the Commission has fully considered the matter, but in any event not later than twelve months
    after having been seized of the matter, it shall submit to the Chairman of the Committee a report for
    communication to the States Parties concerned:

    (a) If the Commission is unable to complete its consideration of the matter within twelve months, it shall
    confine its report to a brief statement of the status of its consideration of the matter;

    (b) If an amicable solution to the matter on tie basis of respect for human rights as recognized in the
    present Covenant is reached, the Commission shall confine its report to a brief statement of the facts and
    of the solution reached;

    (c) If a solution within the terms of subparagraph (b) is not reached, the Commission's report shall
    embody its findings on all questions of fact relevant to the issues between the States Parties concerned,
    and its views on the possibilities of an amicable solution of the matter. This report shall also contain the
    written submissions and a record of the oral submissions made by the States Parties concerned;

    (d) If the Commission's report is submitted under subparagraph (c), the States Parties concerned shall,
    within three months of the receipt of the report, notify the Chairman of the Committee whether or not
    they accept the contents of the report of the Commission.

    8. The provisions of this article are without prejudice to the responsibilities of the Committee under article
    41.

    9. The States Parties concerned shall share equally all the expenses of the members of the Commission in
    accordance with estimates to be provided by the Secretary-General of the United Nations.

    10. The Secretary-General of the United Nations shall be empowered to pay the expenses of the members
    of the Commission, if necessary, before reimbursement by the States Parties concerned, in accordance
    with paragraph 9 of this article.

    Article 43

    The members of the Committee, and of the ad hoc conciliation commissions which may be appointed
    under article 42, shall be entitled to the facilities, privileges and immunities of experts on mission for the
    United Nations as laid down in the relevant sections of the Convention on the Privileges and Immunities of
    the United Nations.

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                        10/12
9/24/2019            Case 3:18-cr-00465-MMC   Document
                                          OHCHR | International 69-6
                                                                CovenantFiled
                                                                         on Civil09/25/19        Page 12 of 13
                                                                                 and Political Rights
    Article 44

    The provisions for the implementation of the present Covenant shall apply without prejudice to the
    procedures prescribed in the field of human rights by or under the constituent instruments and the
    conventions of the United Nations and of the specialized agencies and shall not prevent the States Parties
    to the present Covenant from having recourse to other procedures for settling a dispute in accordance
    with general or special international agreements in force between them.

    Article 45

    The Committee shall submit to the General Assembly of the United Nations, through the Economic and
    Social Council, an annual report on its activities.

    PART V

    Article 46

    Nothing in the present Covenant shall be interpreted as impairing the provisions of the Charter of the
    United Nations and of the constitutions of the specialized agencies which define the respective
    responsibilities of the various organs of the United Nations and of the specialized agencies in regard to the
    matters dealt with in the present Covenant.

    Article 47

    Nothing in the present Covenant shall be interpreted as impairing the inherent right of all peoples to enjoy
    and utilize fully and freely their natural wealth and resources.

    PART VI

    Article 48

    1. The present Covenant is open for signature by any State Member of the United Nations or member of
    any of its specialized agencies, by any State Party to the Statute of the International Court of Justice, and
    by any other State which has been invited by the General Assembly of the United Nations to become a
    Party to the present Covenant.

    2. The present Covenant is subject to ratification. Instruments of ratification shall be deposited with the
    Secretary-General of the United Nations.

    3. The present Covenant shall be open to accession by any State referred to in paragraph 1 of this article.

    4. Accession shall be effected by the deposit of an instrument of accession with the Secretary-General of
    the United Nations.

    5. The Secretary-General of the United Nations shall inform all States which have signed this Covenant or
    acceded to it of the deposit of each instrument of ratification or accession.

    Article 49

    1. The present Covenant shall enter into force three months after the date of the deposit with the
    Secretary-General of the United Nations of the thirty-fifth instrument of ratification or instrument of
    accession.

    2. For each State ratifying the present Covenant or acceding to it after the deposit of the thirty-fifth
    instrument of ratification or instrument of accession, the present Covenant shall enter into force three
    months after the date of the deposit of its own instrument of ratification or instrument of accession.

    Article 50

    The provisions of the present Covenant shall extend to all parts of federal States without any limitations or
    exceptions.

    Article 51

    1. Any State Party to the present Covenant may propose an amendment and file it with the Secretary-
    General of the United Nations. The Secretary-General of the United Nations shall thereupon communicate
    any proposed amendments to the States Parties to the present Covenant with a request that they notify
    him whether they favour a conference of States Parties for the purpose of considering and voting upon the
    proposals. In the event that at least one third of the States Parties favours such a conference, the
    Secretary-General shall convene the conference under the auspices of the United Nations. Any
    amendment adopted by a majority of the States Parties present and voting at the conference shall be
    submitted to the General Assembly of the United Nations for approval.

https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                       11/12
9/24/2019            Case 3:18-cr-00465-MMC   Document
                                          OHCHR | International 69-6
                                                                CovenantFiled
                                                                         on Civil09/25/19        Page 13 of 13
                                                                                 and Political Rights
    2. Amendments shall come into force when they have been approved by the General Assembly of the
    United Nations and accepted by a two-thirds majority of the States Parties to the present Covenant in
    accordance with their respective constitutional processes. 3. When amendments come into force, they
    shall be binding on those States Parties which have accepted them, other States Parties still being bound
    by the provisions of the present Covenant and any earlier amendment which they have accepted.

    Article 52

    1. Irrespective of the notifications made under article 48, paragraph 5, the Secretary-General of the
    United Nations shall inform all States referred to in paragraph I of the same article of the following
    particulars:

    (a) Signatures, ratifications and accessions under article 48;

    (b) The date of the entry into force of the present Covenant under article 49 and the date of the entry into
    force of any amendments under article 51.

    Article 53

    1. The present Covenant, of which the Chinese, English, French, Russian and Spanish texts are equally
    authentic, shall be deposited in the archives of the United Nations.

    2. The Secretary-General of the United Nations shall transmit certified copies of the present Covenant to
    all States referred to in article 48.




  Home                                 Site Map                                                                    CONTACT US
  Frequently Asked Questions           © OHCHR 1996-2019
  OHCHR on Social Media
  OHCHR Memorial
  Employment
  Mobile App




https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx                                                                   12/12
